10/04/2022
                                                  A


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0216


                                           DA 22-0216


MATTHEW PEAVLER,
                                                                            OCT 0 4 2022
                Plaintiff and Appellant,                                Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                           fiare Of McIntane
       v.                                                            ORDER

 ROCKY MOUNTAIN SUPPLY,

                Defendant and Appellee.



      This matter cornes before the Court on the motion of Appellee Rocky Mountain
Supply to strike Appellant Matthew Peavler's reply brief. The motion is unopposed.
      Appellant's reply brief was due September 7, 2022. On September 13, 2022, the
Clerk of Court sent the case up to the Court for consideration. On September 23, 2022,
Appellant electronically filed his reply brief, and this motion followed.
      There being no objection to the motion to strike the reply brief from consideration
by the Court,
       IT IS ORDERED that Appellee's motion to strike the reply brief is GRANTED.
The case will be considered on the opening and response briefs.
       The Clerk is directed to give notice of this Order to all counsel of record.
       DATED this 2-I —day of October, 2022.
              A),

1   ;1€1111--
         ' Justices( C't--'"